THE   ATTORNEY          GENERAL
                          OF   TEXAS
,T-




      Mr. Bob E. Bradley    ,,         Opinion No. JR-873
      Executive Director
      Texas State Board of             Re: Applicability of statu-
         Public Accountancy            tory fee increases to certi-
      1033 La Posada, Suite 340        fied public accountants
      Austin, Texas   78752            (RQ-1243)

      Dear Mr. Bradley:

           you request our opinion concerning the interpretation
      of section 31 of the Public Accountancy Act of 1979,
      article 41a-1, V.T.C.S.  Section 31 was added to the act
      during the second called session of the 70th Legislature.
      Acts 1987, 70th Leg., 2nd C.S., ch. 5, art. 9, §6, at
      68-69. The pertinent part of.the new provision imposes a
      temporary increase in the fees required by the act:

               (a) Each of the following fees imposed by or
           under another section of this Act that first
           becomes due on or after the effective date of
           Article  9,   H.B.   61, Acts    of   the   70th
           Legislature,  2nd Called Session,    1987,    but.
           before August 31, 1989, is increased by $110:

                 (1) annual license fee under Section 9(a)
              of this Act for Certified Public Accountants:

                  (2) renewal fee under Section  9(a) of
              this Act for Certified  Public Accountants:
              and

                 (3) fee for issuance of a certificate   of
              Certified Public Accountants under Section 13
              of this Act.

      V.T.C.S. art. 41a-1, 531(a).   Section  9(a) imposes an
      annual license fee of not more than $60 and an annual
      license renewal fee of not more than $60. An additional
      penalty of $20 is charged for reinstatement of licenses
      cancelled because of failure to pay the renewal fee; a
      license may be reinstated upon payment   of this penalty




                                  p. 4255
Mr. Bob E. Bradley - Page 2   CM-8731




only during the licensing year for which the fee was
unpaid. These fees must be paid by the following persons
prior to the issuance of a license:

          (1) holders of the certificate of 'Certi-
       fied"Public Accountant' issued under this or
       prior Acts: and

           (2) such persons as are registered with
       the board under the provisions of this or
       prior Acts.

V.T.C.S. art. 41a-1, 59(a). Section 13 of the act imposes
a fee of not more than $100 for the issuance of a certifi-
cate of "Certified Public Accountant8* by reciprocity.

     The Texas State Board of Public Accountancy     has
adopted three interpretations  of section  31. The first
interpretation and the board's reasoning follows:

       It is the int'erpretation of the Texas State
       Board of public Accountancy (the Board) that
       the $110 fee increases identified in [sub-
       divisions] (l), (2) 8 and (3) [of section
       31(a)] are restricted to certified     vublic
       gccountants only rather than all license
       fees prescribed in Section 9(a) of the Act.
       The Board came to this conclusion     by the
       following deductions:

          Section 9(a) of the Act specifies   that
          licenses shall be issued to '(1) the
          holders of the certificate of "Certified
          Public Accountant" issued under this or
          prior Acts; and (2) such persons as 'are
          registered with the Board under      the
          provisions of this or prior Acts.'

          Had the  Legislature intended to impose
          the temporary $110 fee on &A&. licenses,
          it would have done so without the in-
          clusion of  the language   'for certified
          public accountants.*     The Board feels
          that the addition     of this     language
          clearly restricts the temporary       $110
          fee increase to    those identified      '
          Section 9(a)(l) of the Act.   (Emphasis ii
          original.)




                          p. 4256
    Mr. Bob E. Bradley - Page 3 (JR-8733




    In another context, this office advised the board that a
    professional corporation cannot be issued a certificate of
    **Certified Public Accountant.nl  Acting upon this advice,
    the board has concluded that the temporary fee increase
    imposed by   section 31 does not apply to professional
    corporations   or partnerships   registered under section
    9(a)(2) of the act.

          The cardinal rule of statutory interpretation is to
    ascertain legislative intent. Winton v, Frank, 545 S.W.2d
442 (Tex. 1976). Whenever possible, legislative intent is'
    determined from the language of the statute. Crimmins v.
    &ygy,   691 S.W.Zd 582 (Tex. 1985). If the intent of the
    legislature is apparent from the words of the statute,
    there is no need to consult extrinsic sources for evidence
    of such intent.     Winton v. Frank    suvra.   Therefore,
    unless a statute is ambiguous, we ar; compelled to follow
    the clear language of the statute. RevublicBank     Dallas,
    N.A. v. Interkal. Inc., 691 S.W.2d 605 (Tex. 1985).

         If the meaning of a statute is doubtful or ambiguous,
    the contemporaneous  construction of the statute by the
    agency charged with its administration   is given weight.
P
    See Calvert v. Kadane, 427 S.W.Zd 605     (Tex. 1968).  An
    administrative agency's construction of a statute is not
    controlling, however. Bullock v. Ramada Texas, Inc., 609
    S.W.Zd 537 (Tex. 1980). It is valid only insofar as it is
    consistent with statutory language and will not be allowed
    the effect of expanding or contracting the language of the
    statute. See Firestone Tire and Rubber co. v. Bullock,
    573 S.W.Zd 498, 500 (Tex. 1978).

         We conclude that the board's first interpretation   of
    section 31 reflects the plain language of that provision.
    By the terms of section 31, the temporary fee increase   is
    to be collected for licenses issued for certified   public
    accountants under section 9(a) or section 13.         Under
    section 9(a), licenses are issued to "holders of the
    certificate of 'Certified Public Accountant"' and to "such



          1. you have not asked us to reconsider this advice.
    We believe, however, that the language of article 41a-1
    clearly supports the conclusion. See V.T.C.S. art. 41a-1,
    §§8, 12.   Therefore, it is unnecessary  to reexamine  in
    this opinion the cogent analysis of the issue provided
    therein.




                             p. 4257
Mr. Bob E. Bradley - Page 4   04-873)




persons [including partnerships   and corporations] as are
registered with the board.n   Because only natural  persons
may hold a certificate  of "Certified Public Accountant,"
the reference to certified  public accountants in section
31 necessarily excludes corporations and partnerships from
its coverage.  Therefore, we believe the board's interpre-
tation of section 31 with respect to corporations       and
partnerships  registered with the board under section
9(a)(2) is reasonable.

     The board has also interpreted section 31 to' require
payment of the temporary fee increase only twice during
the .period in which the fee increase is in effect.

       The Board has also concluded       that    the
       temporary license fee increase applies to
       the annual licenses     (January 1, through
       December 31) for a CPA and does not apply in
       those situations where an initial licensee
       paw    a prorated portion of the        annual
       license fee and is licensed    for less than
       365 days. It is the Board's understanding
       that the legislative 'intent of HB 531   [sic]
       was for the Board to collect the temporary
       increase for the 1988 and 1989 license years
       (two years only), and the imposition of the
       $110 temporary  increase in the remaining
       months   of 1987 would cause an        initial
       licensee to pay the fee three times.

The board has put in place a licensing program that runs
from January  1 to December 31 of each year. Fees for
licenses issued during a license year are prorated   and
expire on December 31 of the license year.

     Section 31 of the act states that the temporary     fee
increase applies to annual license fees and renewal     fees
that "first become due on or after the effective date of
Article 9, Ii. B. No. 61, Acts of the 70th Legislature, 2nd
Called Session,    1987, but before August     31,    1989."
Article 9 of House Bill No. 61 became effective    September
1, 1987. m     Acts 1987, 70th Leg., 2nd C.S., ch. 5, art.
9, 914(a), at 74; Acts 1987, 70th Leg., 2nd C.S., ch. 8,
at 88-89 (supplying two-thirds vote of both houses of the
legislature required to satisfy article III, section 39 of
the Texas Constitution).    Subsection  (c) of section     31
requires payment of the entire $110 amount even if the
license fee or renewal fee covers a period that extends
beyond the August 31, 1989, expiration date.




                         p. 4258
    Mr. Bob E. Bradley - Page 5   UM-873)
L




         We believe that the language of section 31 is un-
    equivocal and requires the $110 fee increase to be added
    to all designated    license or renewal    fees that   first
    become due between September 1, 1987 and August 31, 1989.
    This would include initial license fees collected by the
    board for that portion of the 1987 license year following
    September   1, 1987.    There are two reasons      for   our
    conclusion.   First, initial licenses,   like all licenses
    issued by the board, are issued pursuant      to section  9.
    Section 31 states clearly that each annual license       fee
    issued under section 9(a) that first becomes due between
    the relevant dates must be increased by $110. It makes no
    exception for initial licensees.    The board may not read
    into the statute exceptions that are not embodied therein
    Stubbs v. Lowrev's Heirs, 253 S.W.2d 312 (Tex. Civ. App. -
    Eastland 1952, writ ref'd n.r.e.). Second, if the legis-
    lature had intended the fee increase to be charged only
    twice during the period in which it is in effect, it could
    plainly have stated so.    The legislature could also have
    expressed such intent by simply making the act effective
    on January 1; 1988. It did neither. Furthermore, we are
    obliged to give effect to acts of the legislature.        We
    must therefore presume that the legislature had a definite
    purpose in mind when it provided     for the September    1,
    1987, effective date. To read section 1 as the board has
    is to effectively nullify section 31 for four months     and
    make it effective    on January   1, 1988, a result the
    legislature took great pains to avoid. Accordingly,       we
    disagree with the board's    interpretation of section    31
    with respect to initial licensees.

           your third question is whether the board may reduce
    the $110 temporary fee increase for VetiredV1      licensees.
    Section 9(c) of article 41a-1 authorizes the board to
    "adopt a system by which individual licensees over age 65
    may qualify     for a reduced license fee."      Pursuant to
    that provision, the board has adopted a rule that sets a
    reduced fee for licensees over age 65. 22 T.A.C.      3515.8.
    you ask whether     section 9(c) allows the board to reduce
    the temporary $110 license fee set out in section 31 of
    article 41a-1 as well as the annual      fee provided for in
    section 9(a).       Section  31 provides that the "annual
    license fee under Section 9(a)" iS increased by $110.
    Thus, section 31 temporarily      increases the license   fee
    under section 9(a): it does not impose a different fee or
    tax.     Section 9(c) gives the board authority to reduce the
    "license fee" for licensees over age 65. We think that
    “license    fee" in section 9(c) must be read to include the
    entire license fee: i.e., the annual fee as well as the
P




                             p. 4259
Mr. Bob E. Bradley - Page 6   (JR-873)


                                                                -,



temporary $110 increase. Therefore, we think that section
9(c) gives the board authority to reduce the total fee for
qualified licensees over age 65.

                       SUMMARY
            Professional corporations and partner-
       ships licensed pursuant to section   9(a)(2)
       of article 41a-1, V.T.C.S., are not required
       to pay the $110 temporary      fee increase
       imposed by section 31 of the act;    Initial
       licensees  are required to pay the       fee
       increase. The Texas State Board of Public
       Accountancy may reduce the license fee for
       qualified licensees over the age of 65.

                                   Very truly yo r ,


                                   J     A      AJdk
                                    JIM     MATTOX
                                    Attorney General of Texas

MARY KELLER
First Assistant Attorney General

Lou MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLJE STEAKLBY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Steve Aragon
Assistant Attorney General




                         p. 4260